Motion Granted; Dismissed and Memorandum Opinion filed March 14, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00130-CV

                       ANNETTE GRUBICH, Appellant
                                        V.

                 DOW CORNING CORPORATION, Appellee

                    On Appeal from the 61st District Court
                            Harris County, Texas
                    Trial Court Cause No. 1992-18846DG

              MEMORANDUM                         OPINION
      This is an appeal from an order signed January 29, 2013. On March 5, 2013,
appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Jamison.